IN THE SUPREME COURT OF THE STATE OF NEVADA


                   QIAO Q. WANG,                                          No. 70450
                   Appellant,
                   vs.
                   U.S. BANK NATIONAL ASSOCIATION,
                   AS TRUSTEE FOR THE                                            FILED
                   CERTIFICATEHOLDERS OF LXS 2006-
                   16N TRUST FUND; NATIONSTAR                                    JUN 2 7 2016
                   MORTGAGE, LLC; AND VERISE                                        IE K. LINDEMAN
                                                                             CLEtRACKSVPREME COUR
                   CAMPBELL,                                                13
                                                                                           CLERK
                   Respondents.

                                        ORDER DISMISSING APPEAL

                               This appeal was docketed in this court on May 24, 2016,
                   without payment of the requisite filing fee. On that same day a notice was
                   issued directing appellant to pay the filing fee within ten days. The notice
                   further advised that failure to pay the filing fee within ten days would
                   result in the dismissal of this appeal. To date, appellant has not paid the
                   filing fee or otherwise responded to this court's notice. Accordingly, cause
                   appearing, this appeal is dismissed.
                               It is so ORDERED.

                                                              CLERK OF THE SUPREME COURT
                                                              TRACE K. LINDEMAN

                                                              BY:   &kW \(       AWL"-

                   cc: Hon. Kathleen E. Delaney, District Judge
                        Qiao Q. Wang
                        Akerman LLP/Las Vegas
                        Fennemore Craig, P.C./Las Vegas
                        Eighth District Court Clerk
 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 10).1947    ex,
                                                                                           2oc) )